ORDER
PER CURIAM:
Appellant Richard Gallagher filed a Petition in Equity for Misrepresentation in the Circuit Court of Johnson County against his ex-wife Susan Carlyle. Gallagher’s Petition alleged, that Carlyle misrepresented that certain corporate stock was non-marital property during their dissolution of marriage proceeding, which terminated in 2004. The circuit court granted summary judgment to Carlyle. Gallagher appeals, arguing that his Petition alleged “extrinsic fraud” which would *206justify reopening the provisions of the parties’ dissolution decree (which deemed the stock to be Carlyle’s non-marital property). We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).